Citation Nr: 1545287	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-13 603	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to an increased rating for tinnitus.

2.   Entitlement to service connection for a bilateral foot condition.

3.   Entitlement to service connection for hearing loss.

4.   Entitlement to service connection for scars to the face and head.

5.   Entitlement to service connection for a nerve pain in the leg. 

6.   Entitlement to service connection for an acquired psychological disorder (also claimed as depression and a sleeping condition).

7.   Whether new and material evidence has been received to reopen the claim of service connection for residuals of a left heel injury. 

8.   Entitlement to service connection for residuals of a left heel injury. 

REPRESENTATION

Appellant represented by:	Colin Kemmerly, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to individual unemployability (TDIU) has been raised by the record in an October 2, 2010, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Moreover, this is not raised as part of any increased rating claim currently pending before the Board.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connections for bilateral hearing loss, scars to the face and head, a nerve pain in the leg, an acquired psychological disorder, and whether new and material evidence has been received to reopen the claim of service connection for residuals of a left heel injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260. 


CONCLUSIONS OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

The Veteran contends that he is entitled to a higher rating for tinnitus.  In Smith v. Nicholson, the Federal Circuit clearly held that the maximum schedular rating available for tinnitus is 10 percent.  Currently, the Veteran's tinnitus is already evaluated as 10 percent disabling.  Thus, there is no legal basis upon which to award an increased rating for tinnitus on a schedular basis, and the Veteran's appeal must be denied.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)

Moreover, the Veteran is not eligible for extraschedular consideration for his tinnitus.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomology of the service-connected disabilities with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this instance, the evidence does not present such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Diagnostic Code 6260 for tinnitus contemplates recurrent tinnitus.  Neither the Veteran nor the evidence suggests that the Veteran experiences anything more than recurrent tinnitus.  Thus, Diagnostic Code 6260 contemplates exactly the level of severity and symptomatology reported by the Veteran for tinnitus.  Moreover, even if the symptomatology and severity were not contemplated by the rating criteria, the weight of the evidence does not reach a state of equipoise as to the Veteran displaying governing norms, such as frequent hospitalizations, or marked interference with employment, above and beyond the compensation provided for in the schedule.  Accordingly, referral for extraschedular evaluation is not appropriate.  



ORDER

Entitlement to an increased disability rating for tinnitus is denied. 

REMAND

Reopening of Left Foot Disability Claim 

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

Prior to determining whether or not the Veteran submitted new and material evidence, however, the Board must provide appropriate notice to the Veteran.  Kent v. Nicholson holds that VA must apprise the Veteran of the elements and evidence necessary for demonstrating service connection, as well as the elements and evidence necessary for demonstrating new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, VA must inform the Veteran why the initial claim was denied, and specifically what evidence would be required in order to substantiate the claim. 

In this situation, in August 2010, VA sent a letter informing the Veteran that he was previously denied service connection for his left foot disability because "no evidence of it service connection".  The VA's statement does not fulfill the requirements outlined in Kent, as it fails to explain to the Veteran specifically why his prior claim was denied and what types of evidence he could proffer to succeed on his reopening claim.  Thus, appropriate Kent notice must be provided before proceeding with appellate review. 

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for left ear hearing loss.  For the foregoing reasons, the Board finds that a remand is warranted. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131 and 38 U.S.C.A. § 1110.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  As stated previously, to receive entitlement for service connection for hearing loss, the Veteran must also have experienced an-service incurrence or aggravation of a disease or injury.  38 38 C.F.R. § 3.303(a).  

Even if audiometric testing revealed that a veteran's hearing loss was within normal limits at separation from service, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303(d).  

A review of the evidence reveals the following: in April 2011, the Veteran underwent a VA hearing examination.  He scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
20
20
RIGHT
15
15
15
15
15

In this instance, the one hearing examination of record conclusively demonstrates that the Veteran does not suffer from a current hearing loss disability.  Again, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).  The Veteran did not score any frequency greater than 40 decibels, nor did he score at least three frequencies of 26 decibels or greater. 

That being said, the Veteran stated that he has demonstrated hearing loss in tests conducted by the VA Medical Centers in New York City and the Bronx.  Those records are not associated with the file.  Thus, a remand is warranted to obtain such records for the Board's review. 

Burns, Nerve, and Mental Condition

The Veteran contends that he is entitled to service connection for burns to his face and head; nerve pain in his leg; and an acquired psychological disorder.  For the following reasons, the Board finds that a remand is warranted, so that the Veteran may undergo medical examinations for the claimed disabilities, and the VA may obtain appropriate records. 

In this instance, the Veteran alleges that he received electric shock therapy for nerve damage which resulted in burns to his face and head and depression.  He stated that his VA medical records from the Bronx VA Medical Center and the New York City Medical Center will attest to that fact.  Those records, however, are not included in the file.  

Moreover, the Veteran has not yet been provided with medical examinations pertaining to the burns to his head and neck, the nerve pain in his leg, or his mental health.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103(d)(2); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson , 20 Vet. App 79 (2006), as amended (Aug. 7, 2006); 38 C.F.R. § 3.159(c)(4)(i).  Although the available records do not corroborate the Veteran's claims, the Board finds that the criteria for VA examinations have been met. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter which satisfies all notice obligations in accordance with Dingess/Harman v. Nicholson, Nos. 01-19 17 & 02-1506 (U.S. Vet. App. March 3, 2006), Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006); 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014); 38 C.F.R. § 3.159, and any other applicable legal precedent.

2.  Such notice should specifically indicate that entitlement to service connection for a left heel disability was previously denied in an unappealed April 1970 rating decision.  The basis for that denial should be indicated.  Further, the requirements for new and material evidence, and for the underlying service connection claim, should be clearly set forth.  The Veteran should also be informed of the division of responsibility between the Veteran and VA in producing or obtaining that evidence or information.  The Veteran should also be advised to send to VA all evidence in his possession which pertains to the appeals.  He should also be provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

3.   Schedule the Veteran for a VA examination with an appropriate VA examiner.  The purpose of the examination is to determine the nature and etiology of the Veteran's burns to face and head, in particular, whether the Veteran's burns are the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any burns are related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's burns without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

4.  Schedule the Veteran for an examination with an appropriate VA examiner.  The purpose of the examination is to determine the etiology of the Veteran's nerve pain in his leg, in particular, whether the nerve pain in his leg is the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any nerve pain is related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's nerve pain without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

5.   Schedule the Veteran for an examination with an appropriate VA examiner.  The purpose of the examination is to determine the etiology of the Veteran's psychological symptoms, in particular, whether the Veteran's claimed mental condition is the result of his active duty service. Particularly, the examiner should clarify the type of psychological disorder, if any. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any mental conditions are related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's psychological symptoms without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

6.   After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.   Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


